Citation Nr: 1509176	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  09-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a hernia disorder.

2.  Entitlement to service connection for gall bladder surgery, claimed as secondary to a hernia disorder.

3.  Entitlement to service connection for service connection for an enlarged liver, claimed as secondary to a hernia disorder.

4.  Entitlement to service connection for cervicalgia.

5.  Entitlement to service connection for degenerative changes to the lumbar spine.

6.  Entitlement to service connection for a lung disorder, claimed as bronchitis or chronic cough, to include as due to asbestos exposure or cold weather exposure.




REPRESENTATION

Veteran represented by:	The American Legion.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of February 2007, December 2008, and October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In December 2010, the Board reopened the Veteran's previously denied claims for entitlement to service connection for a hernia disorder and a lung disorder; and then remanded all of the claims to accord the Veteran a Travel Board hearing, which was held in September 2011 before the undersigned Veterans Law Judge in Atlanta, Georgia.  A transcript of the hearing is of record.

In September 2011, and again in March 2012, the Board remanded the case for additional development.  The case has since been returned to the Board.  

The issue of service connection for a chronic disorder (characterized by pain) involving the testicles/scrotum was raised by the Veteran during his 2012 Board hearing, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that a current neck or back disorder is related to disease or injury in service; or that arthritis manifested to a compensable degree within one year following service.

2.  The Veteran has never been diagnosed with a hernia; and the preponderance of the evidence is against a finding that his post service gall bladder and liver problems are the result of in-service disease or injury.  

3.  The Veteran is currently diagnosed to have chronic obstructive pulmonary disease, which was first shown many years after service, and has not been linked by competent evidence to service.  


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A lumbar spine disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A hernia disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A gall bladder disorder was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

5.  A liver disorder was not incurred in or aggravated by active duty service and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

6.  A lung disorder, diagnosed as chronic obstructive pulmonary disease, was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in August 2006; January and February of 2008; April 2009; and in April, August, and November of 2012.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims, including the information and evidence to be submitted by him and the information and evidence to be obtained by VA.  

VA also assisted the Veteran in the development of his claims.  The Veteran's service treatment records and post-service medical records have been obtained and are in the claims file.  He also testified before the undersigned Veterans Law Judge regarding his claims.  During that hearing his representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature of any in-service events and symptoms.  The Veteran's representative and the Veterans Law Judge also asked questions to draw out the current nature of the Veteran's complaints, and the hearing focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and has been obtained.  Therefore, the Board finds that, consistent with Bryant v. Shinseki, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that a Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked during Board hearings).  

The Board notes that the Veteran was not accorded a VA examination regarding the claims decided below apart from a respiratory examination.  As to the other claims, none is needed since there is no evidence of any relevant in-service injury or disease, or any listed disease, during an applicable timeframe, for which service connection on a presumptive basis can be made.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is . . . (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).  

As to the pulmonary examination, its report reflects it to be a product of an interview with the Veteran, as well as of a review of his records.  The opinion provided is adequately informed, as well plainly stated, and explained permitting the Board to render an informed decision. 

In short, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the foregoing, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307(a), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary condition, the secondary condition shall be considered part of the original condition.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).

In deciding a claim for service connection on the merits, the Board must assess the credibility and weight of all evidence, including the Veteran's statements and the medical evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence); see also Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 U.S.C.A. § 3.102.  

Merits

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  The Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


A. Neck and back

During his 2011 Board hearing the Veteran testified that he fell on his weapon during service and he now relates his current back and neck problems to that incident; however, service treatment records contain no record of any complaints, diagnosis, or treatment related to the neck or back.  In fact, there is no lay or medical record of any neck or back problem prior to 1999, more than 20 years after service.  See, e.g., November 2000 VA Active Problems list.  As there is no evidence of a neck or back disorder during service, and as the Veteran was not diagnosed with arthritis during service or in the year after service, service connection for a neck and/or back disorder on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307(a), 3.309(a), is not warranted.  

There is also no probative opinion evidence that links the Veteran's post-service back and neck disorders to service.  To the extent that the Veteran himself suggests that there may be a causal relationship to some long ago incident in-service and his presenting cervical and lumbar disorders more than 20 years later is a medical question that is complex in nature, so any inference, that is, opinion, as to causation must come from one with medical expertise, or have some medical foundation.  Accordingly, the Veteran's lay opinion is little more than conjecture and accorded no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  He also has presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1); so the record is without any competent medical evidence in support of the claim.  In this regard the Board notes that the Veteran has not been accorded a VA examination; however, as there is no contemporaneous evidence of an event, injury or disease in service related to the neck or back, and only the Veteran's contention links current disability to service, a VA examination to further explore the Veteran's claim of a nexus to service is not warranted.  See McLendon, 20 Vet. App. 79.  

The Board notes that in correspondence dated in August 2006 the Veteran alleged that he had been exposed to ionizing radiation during service; however, as he does not have one of the radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2), and has presented no evidence, competent or otherwise, that indicates that his cervical or lumbar spine disorders are related to radiation exposure (see 38 C.F.R. § 3.159(a)), development of the claim in accordance with M21-1MR, Part IV, Subpart ii, 1.C.7. is not warranted and entitlement to service connection under this theory of entitlement must be denied.  

In sum, the Board finds the absence of any neck or back disorder during service or in the year following service to be highly probative evidence against the claim.  See Maxson, 230 F.3d 1330 (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  In addition, given the volume of service records and breadth of complaints they contain, it is reasonable to conclude that had there been any cervical or lumbar spine complaint in service, it would have been recorded.  Its absence in these records is probative evidence it was not present during service, and outweighs any contention to the contrary given in the context of a claim for monetary benefits.  These factors render the greater weight of the evidence against the claim.  See Evans, 12 Vet. App. 22, 30 (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  In these circumstances, a basis upon which to establish service connection has not been presented and these appeals are denied.  Gilbert, 1 Vet. App. 49.

B. Hernia, gall bladder, and liver

In addition to the foregoing, the Veteran seeks service connection for a hernia disorder, and for gall bladder and liver disorders secondary to the claimed hernia disorder, which he says were caused by scar tissue from an in-service hernia surgery.  On review of the record the Board finds that the preponderance of the evidence is against these claims.  

As for incurrence during service, service treatment records dated in 1975 and 1976 confirm that the Veteran complained of scrotal pain that was provisionally diagnosed as scrotal hernia; however, a diagnosis of hernia was "ruled out positively" in May 1976.  See June 1976 service treatment record.  Nor is there any record, contrary to the Veteran's contention, of any hernia surgery during service.  Additionally, there is no evidence, whatsoever, of any complaints, diagnosis, or treatment related to the gall bladder or liver during service.  As there is no evidence of a hernia, gall bladder, or liver disorder during service, service connection on a direct basis under 38 C.F.R. § 3.303(a) is not warranted.

As for service connection for a disorder diagnosed after service, there is no post-service evidence of a hernia, so this claim for service connection must be denied.  See Pond v. West, 12 Vet. App. 341 (1999) (providing that a determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in-service); and Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Additionally, while there is post-service evidence of gall stones and an eventual cholescystectomy in October 2006 (and of liver problems during that time), these maladies are not linked by competent medical evidence to service.  

To the extent that the Veteran himself suggests that there may be a causal relationship between his 1974-76 service and his distant gall bladder and liver complaints in 2006, this is a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (providing that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis or an opinion on medical causation.  He also has presented no competent medical evidence in support of his lay opinion (see 38 C.F.R. § 3.159(a)(1)); so the record is without any competent medical evidence in support of the claims.  Accordingly, service connection for hernia, a gall bladder disorder, and/or a liver disorder under the provisions of 38 C.F.R. § 3.303(d), that is, a disability diagnosed after service, is not warranted.  At this point the weight of the evidence is decidedly against the claims.  See Owens, 7 Vet. App. 429 (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence)

As for the Veteran's allegation of exposure to ionizing radiation during service, he, again, does not have one of the radiogenic diseases listed at 38 C.F.R. § 3.311(b)(2), and he has presented no evidence that indicates that his gall bladder or liver disorders are related to any such exposure.  Therefore, development of these claims in accordance with M21-1MR, Part IV, Subpart ii, 1.C.7. is not warranted and entitlement to service connection under this theory of entitlement must be denied.  

Finally, and as for service connection for gall bladder and liver disorders as secondary to hernia, since the Veteran is not service-connected for hernia, consideration of these claims under the secondary theory of entitlement (38 C.F.R. § 3.310) is not appropriate.

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for hernia, gall bladder, and liver disorders under all propounded theories of entitlement and the benefit-of-the-doubt standard of proof does not apply.  

C. Lung 

A review of the service records fails to show any treatment for pulmonary complaints.  The Veteran was seen for coughs, sore throat, tonsils, pharyngitis, and upper respiratory complaints, but not of the lungs.  His lung and chest were normal on clinical evaluation conducted in connection with his discharge from service.  As indicated in the Board's 2012 Remand, post service, it was not clear if the Veteran had an on-going respiratory disability, and if so whether it was related to service.  Accordingly, he was examined for VA purposes in April 2012.  This yielded a diagnosis of chronic obstructive pulmonary disease (COPD), which the examiner concluded was not related to service, explaining the Veteran did not have exposure in service to any of the recognized causes of COPD.  

As the Veteran does not have the medical background to competently link his COPD to service, and none of the other evidence suggests it is related to service, a basis upon which to establish service connection has not been presented.  


ORDER

Service connection for a cervical spine disorder, including cervicalgia, is denied.

Service connection for a lumbar spine disorder, including degenerative changes to the lumbar spine, is denied.  

Service connection for hernia is denied.  

Service connection for gall bladder surgery/a gall bladder disorder is denied.  

Service connection for an enlarged liver is denied.  

Service connection for a lung disorder is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


